DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending and are under examination.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapated by Nicol et al. 2011 (of record), as evidenced by Grainger et al., 1995. 
Nicol et al. teach a method of treating a human patient with cancer comprising administering to the patient ex-vivo culture expanded human V9V2 effector T cells. Nicol et al. teach that the T cells are expanded from PBMC with zoledronate (i.e. zoledronic acid), IL-2, and human serum.  As evidenced by Grainger, human serum inherently comprises TGF-beta, and thus the administered  T cells of Nicol et al. have been produced by a method identical to that recited in the product by process steps of the present claims.  Regarding claim 2, even though Nicol does not teach serum free medium, the manner in which the cells are produced in the present claims represent product by process steps, since the only required method step of the present claims is administering  T cells.  The cells administered in Nicol are effector anti-cancer V9V2 T cells which are structurally and functionally identical to the cells of the instant claims, and therefore the method of Nicol anticipates the present claims. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., 2011 9 (of record), in view of Grainger et al., 1995, US 2005/0196385 (of record), and WO2015/061694
The teachings of Nicol and Grainger are described above.  The administered  T cells in Nicol et al. are autologous (i.e. from PBMC of a cancer patient). 
Nicol does not explicitly teach that the administered  T cells are from a healthy donor.  Nicol, however, does teach that  T cells can be expanded from peripheral blood of healthy donors in higher numbers with less variability (see page 781, in particular). 
The ‘385 publication teaches a method of treating a patient with cancer comprising administering to the patient ex vivo expanded T cells, and that allogeneic compositions may be envisioned (see page 6, in particular).  See also W02015/061694, which teaches using ex-vivo expanded  T cells for immunotherapy of cancer and teaches using cells from an allogeneic donor (see paragraph 13, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use healthy donor allogenic  T cells, as a cancer therapeutic as suggested by Nicol, the ‘385 publication, and W02015/061694. For example, the ordinary artisan would be motivated to do so when sufficient autologous  T cells are not available, since Nicol teaches that  T cells from healthy donors expand in higher numbers and with less variability.  Additionally, the ordinary artisan would have a reasonable expectation of success in doing so, since the ‘385 publication and WO 2015/061694 teach that allogeneic donor  T cells are suitable for use in cancer therapy.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/719,650 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘650 application claims a method of treating cancer comprising administering to a cancer patient an effective amount of V9V2 T cells, wherein the T cells are obtained by culturing PBMC with a , IL-2 and a V9V2 T cell activator. The ‘625 application further claims that the medium is serum-free, that no additional cytokines are present, that the activator is zoledronic acid, that the T cells are human T cells from a healthy patient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644